Citation Nr: 1519636	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-06 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the residuals of meningitis, to include headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1969 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed his increased rating claim in June 2010.  VA examined him the same month.  The State of Florida incarcerated him in September 2010 and released him in December 2014.  While incarcerated, the Veteran claims his disability worsened.

Given the time that has transpired since the Veteran's last examination and his claim of worsening, VA will re-examine him before deciding his appeal.  Additionally, VA will attempt to obtain his prison medical treatment records.

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claims on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records. The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file. The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder. If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

In particular, attempt to obtain:

(a) all VA treatment records from the West Palm Beach VA Medical Center dated since June 2009, one year prior to the Veteran's increased rating claim; and
(b) all treatment records for the period of the Veteran's incarceration, including but not limited to his periods at the Palm Beach County Sheriff's Office and the South Florida Reception Center in Doral, Florida.

2. Schedule the veteran for a VA neurological examination to determine the current residuals of meningitis, to include headaches.  The veteran's file must be made available for review by the examiner.  The examiner is asked to describe any impairment of motor, sensory, or mental function that are attributable to the residuals of meningitis.

The examiner should provide an opinion as to:

i. How frequent are the Veteran's headaches?
ii. Does the Veteran have headaches which can be described as "completely prostrating and prolonged attacks productive of severe economic inadaptability?  If yes, why?  If no, why not?


The LAW REQUIRES THAT THE EXAMINER MUST PROVIDE A FULLY REASONED OPINION FOR ANY CONCLUSIONS REACHED.

4. After the above development is completed, adjudicate the claim.  If the benefit sought is denied, prepare a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




